Title: General Orders, 19 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thursday March 19th 1778.
Thomas—Truro. Tunbridge.


The Commander in Chief directs that the officers be very attentive to the water their men drink—The little springs about Camp from which they have been accustomed to supply themselves during the winter will in their present state become extremely impure & pernicious in the approaching warm season; as it is a matter essential to health it is expected that officers will without delay take measures to provide good water for their men by having the springs opened and

cleared and Wells sunk in proper places with barrels to preserve them taking care to have them frequently emptied and cleansed to prevent an accumulation of Filth.
To prevent a false Alarm notice is hereby given that a Cannon will be discharged at the Park of Artillery tomorrow at Sunset.
